— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority dated June 24, 1987, which, after a hearing, suspended the petitioner’s liquor license for a period of 40 days, 20 days forthwith and 20 days deferred, based upon a finding of a violation of the Alcoholic Beverage Control Law.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs of disbursements.
Based upon our review of the record, we find that the respondent’s determination finding that the petitioner violated Alcoholic Beverage Control Law § 65 (1) by selling alcoholic beverages to minors on two separate occasions is supported by substantial evidence and thus will not be disturbed (see, CPLR 7803 [4]). Additionally, the imposed penalty of a 40-day suspension, 20 days forthwith and 20 days deferred, of the petitioner’s liquor license was not " 'so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.